DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amendment filed on 01/12/22.
Claims 9 and 10 are newly added; and
Claims 1-10 are currently pending.
Response to Arguments
Applicant's arguments filed 01/12/22 have been fully considered but they are not persuasive.
Regarding claims 1 and 6, the Applicant argues that a simple maximum wavelength at an left end portion EL and a simple minimum wavelength at an right end portion ER of YONEKUBO are different from “an extreme value” because the "extreme value" is a maximum value (a local maximum value) of a function when the value of the function stops increasing and starts decreasing or a minimum value (a local minimum value) of a function when the value of the function stops decreasing and starts increasing (see last paragraph on page 5 bridging pages 5 and 6 of 01/12/22 Remarks).
The Examiner disagrees. Contrary to the Applicant’s argument, since the “extreme value” has not been explicitly defined in claims 1 and 6 to be a maximum value (a local maximum value) of a function when the value of the function stops increasing and starts decreasing or a minimum value (a local minimum value) of a function when the value of the function stops decreasing and starts increasing, the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by YONEKUBO (US PG Pub 2008/0205459 A1) (01/23/20 IDS).
Regarding claim 1, YONEKUBO discloses a semiconductor laser element (a semiconductor laser 31, FIG. 11, [0059]), comprising: 
a substrate (the semiconductor laser 31 inherently has a substrate, [0059]); and 
a laser array section (FIG. 11, [0059]-[0060]) located above the substrate, the laser array section having a plurality of light emitting parts (an array of light emitting sections 12, FIG. 11, [0059]-[0060]) which are arranged next to each other and which emit laser beams, wherein 
when wavelengths of the laser beams respectively emitted from the plurality of light emitting parts are plotted in correspondence with positions of the plurality of light emitting parts (wavelengths vs light emission positions plot, FIG. 13, [0062]), among a plurality of points respectively corresponding to the wavelengths plotted, the point with 
Regarding claim 2, YONEKUBO discloses intervals (interval d6 between light emitting sections near EL is smaller than interval d7 between light emitting sections near ER, FIG. 11, [0060]) between two adjacent light emitting parts included in the plurality of light emitting parts include different lengths.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over YONEKUBO in view of Raring et al. (US Patent 8,451,876 B1).
Regarding claim 3, YONEKUBO has disclosed the semiconductor laser element outlined in the rejection to claim 1 above except respective widths of the plurality of light emitting parts include different lengths. Raring discloses a laser apparatus (400, FIG. 4) comprising a laser array section including cavity members (402-404, FIG. 4, col. 15 lines 63-65) having a plurality of light emitting parts (each of the cavity members comprises an emitting part, FIG. 4), wherein respective widths of the plurality of light emitting parts include different lengths (Width1>Width2>Width3, FIG. 4, col. 16 lines 9-13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the widths of the plurality of light emitting parts of YONEKUBO with different widths as taught by Raring in order to obtain a multi-peaked spectrum by operating the laser array with different peak wavelengths (col. 16 lines 16-17 of Raring).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over YONEKUBO in view of Ohta et al. (US PG Pub 2011/0042646 A1).
Regarding claim 4, YONEKUBO has disclosed the semiconductor laser element outlined in the rejection to claim 1 above except the substrate has a plurality of different off angles in correspondence with the plurality of light emitting parts. Ohta discloses a substrate (10, FIG. 2, [0221]) for a semiconductor laser (100, FIG. 2, [0221]), wherein the substrate has off angles in both the a-axis and c-axis directions ([0663]). It would have been obvious to one having ordinary skill in the art before the effective filing date .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over YONEKUBO in view of Tanaka et al. (US PG Pub 2005/0030997 A1).
Regarding claim 5, YONEKUBO has disclosed the semiconductor laser element outlined in the rejection to claim 1 above except the laser array section has a ridge waveguide structure having a plurality of ridge parts respectively corresponding to the plurality of light emitting parts, and inclination angles of the plurality of ridge parts include different angles. Tanaka discloses the laser array section (comprising laser elements A/B, FIG. 7B) has a ridge waveguide structure (10, FIG. 7B, [0045]) having a plurality of ridge parts (10a/10b, FIG. 7B, [0045]) respectively corresponding to the plurality of light emitting parts (300/350, FIG. 7B, [0103]), and inclination angles of the plurality of ridge parts include different angles (the ridge part 10 in the laser element B has an inclination angle different from that of in the laser element A, FIG. 7B). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the laser array section of YONEKUBO with a plurality of ridge parts corresponding to the plurality of light emitting parts having different inclination angles as taught by Tanaka in order obtain wide output power at a relatively high output power ([0120] of Tanaka).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over YONEKUBO in view of SCHLEUNING et al. (US PG Pub 2014/0119394 A1).
Regarding claim 6, YONEKUBO has disclosed the semiconductor laser element outlined in the rejection to claim 1 above except a water-cooled heat sink which cools the laser array section. SCHLEUNING discloses a water-cooled heat-sink (20, FIG. 1, [0022]) for a diode-laser bar stack. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the semiconductor laser element of YONEKUBO onto the water-cooled heat sink as taught by SCHLEUNING in order to maximize heat dissipation effect.
Regarding claim 7, YONEKUBO, as modified, discloses temperatures of cooling water in the water-cooled heat sink varies depending on the positions of the plurality of light emitting parts (YONEKUBO discloses the temperatures being highest at EL and lowest at ER in FIG. 12 and when combined with the water-cooled heat sink of SCHLEUNING, the temperatures of the cooling water in the heat sink varies from EL to ER due to the asymmetric heat profile).
Regarding claim 8, YONEKUBO, as modified, discloses the cooling water in the water-cooled heat sink flows along a direction in which the plurality of light emitting parts are arranged next to each other (FIG. 1 of SCHLEUNING).
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828